Exhibit 10.32

 

  3750 Torrey View Court   San Diego, CA 92130   858.617.2000 tel  

858.617.2900 fax

carefusion.com

LOGO [g74819g22r23.jpg]

June 22, 2010

 

 

 

 

Subject:     Confidential Severance Agreement

Dear Ms. Zilm:

The purpose of this Confidential Severance Agreement (“Agreement”) is to confirm
the understanding and agreement by and between CareFusion Corporation and all of
its subsidiaries, affiliates and related companies (collectively referred to as
“CareFusion” or the “Company”), and you (referred to as “You”) concerning your
departure from CareFusion.

 

1. Separation Date & Compensation through the Separation Date

Your at-will employment relationship with the Company will terminate on
September 16, 2010 (“Separation Date”). You will continue as a full-time
employee and retain your title through your Separation Date. This notice will be
deemed to comply with all applicable WARN act notice provisions.

Your last day in the office will be July 15, 2010. During the period prior to
your Separation Date, you agree to be available to provide services as requested
and cooperate with the Company to ensure a smooth transition with respect to
your job responsibilities and any ongoing business matters.

The Company will continue to pay your regular base salary payments and provide
employee benefits from the date of this letter through the Separation Date. The
Company will pay your FY ’10 MIP bonus, using an individual performance factor
of not less than 1.0, on the regular schedule for these bonuses, based on actual
results and according to the same MIP approval process used for Company
executives (the “FY ’10 MIP Bonus”).

On your Separation Date, You will be paid any earned but unused Paid Time Off
(PTO) as of that date, in addition to receiving your final paycheck.

 

2. Group Plan Benefits/Continuation of Health Benefits

Your medical, dental, vision, life, AD&D and disability insurance will end on
your Separation Date. However, You are eligible to continue medical, dental, and
vision health benefits under the Employee Group Benefit Plan (the “Group Plan”)
pursuant to applicable federal COBRA guidelines for up to 18 months. If You have
questions regarding your COBRA coverage, You may contact Hewitt directly at
(877) 236-5236.

Please refer to the 2010 Employee Benefits after Termination of Employment
attachment to this Agreement for more detail.

 

1



--------------------------------------------------------------------------------

3. Severance Benefits

Subject to your execution without modification or revocation of a general
release of all claims in the form attached to this Agreement as Exhibit A (the
“Release”) within 60 days following the Separation Date, CareFusion will provide
You with the following (collectively, the “Severance Benefits”):

(i) salary continuation at your current annual base salary of $426,400 for
twelve (12) months, effective from your Separation Date,

(ii) a lump sum cash severance payment equal to the average of your FY ’10 MIP
Bonus and your FY ’10 target MIP bonus, payable within 60 days after your
Separation Date,

(iii) a lump sum pro-rata portion of your FY ’11 MIP bonus based on actual
Company performance and using an individual performance factor of not less than
1.0 (the “FY ’11 MIP Bonus”), payable at the time FY ’11 MIP bonuses are paid to
active employees,

(iv) should You elect to continue your Group Plan health coverage through COBRA,
CareFusion will pay a portion of the cost of COBRA coverage for twelve
(12) months in the same proportion as it shared such costs with You during your
employment with CareFusion, less any health assessment or tobacco credit You
were receiving as an active employee. Your billing statement will be adjusted to
reflect the cost sharing rate. The portion of the cost of coverage paid by
CareFusion will be included as taxable income to You, and

(v) You will be eligible to receive outplacement services with Lee Hecht
Harrison or an outplacement firm mutually agreed upon by You and CareFusion for
the twelve (12) months after the date of this letter.

You acknowledge that the Severance Benefits in this Agreement are over and above
any benefits to which You may be entitled and You agree that if you do not
execute the Release within 60 days of the Separation Date, or if You revoke or
modify Release, You will not be entitled to receive any Severance Benefits and
You will immediately repay to the Company any of the Severance Benefits
previously paid or provided to You.

 

4. 401(k) Plan

You are fully vested in any money you have personally contributed to your plan
account and in any Company matching contributions. In order to be vested in all
Employer contributions in your 401(k) plan account, You must have a minimum of
three (3) years of service.

If You have any questions regarding your 401(k) account, please contact the
CareFusion Financial Plans Service Center at (800) 835-5095.

 

5. Equity Awards

Following the Separation Date and CareFusion’s timely receipt of the Release
without revocation or modification, CareFusion will provide You with 24 months
to exercise your CareFusion and Cardinal Health vested equity. All other terms
and conditions in each grant award, including the non-compete, non-solicitation
and other covenants, will remain in full force and effect.

 

2



--------------------------------------------------------------------------------

You can exercise Cardinal Health options, if applicable, by visiting
www.ubs.com/onesource/cah, or You can call UBS at (866) 514-4318. You can
exercise CareFusion options, if applicable by visiting
www.ubs.com/onesource/cfn, or You can call UBS at (877) 236-5208. Also, unless
otherwise provided for in Your award agreement, any unvested stock options or
restricted stock, if any, will be cancelled on the Separation Date.

 

6. Transition Procedure

The Company’s agreement to provide the Severance Benefits is further contingent
on and subject to your agreement to: (a) continue to conduct your activities in
a professional manner and to cooperate with CareFusion, its subsidiaries,
affiliates and related companies in all reasonable ways to achieve a smooth
transition and resolution to any open items on which You were working; (b) not
intentionally injure CareFusion and any of its subsidiaries, affiliates or
related companies in any way, including with respect to company property,
customers, or personnel; (c) return any Company property in your possession
including, but not limited to, proprietary and confidential information, laptop
computers, blackberries or other pda devices, cell phones, memory cards, all
credit cards, office or warehouse keys, supplies or equipment, all company
documents, computer files and all copies thereof; (d) refrain from any conduct,
activity, or conversation which is intended to or does interfere with or
disparage the relationships between CareFusion and its subsidiaries, affiliates
and related companies and their respective officers, directors, employees,
customers, suppliers or others, both prior to and following the Separation Date;
and (e) refrain from disparaging or defaming the goodwill or reputation of
CareFusion and its employees, agents, officers, and directors.

 

7. Payment for American Express Charges

You agree and understand that You are responsible for the payment of all
outstanding balances and charges incurred by You on the American Express
Corporate Card. You represent that You will fully disclose all charges made to
such account and You hereby agree and authorize the Company to pay all current
charges, plus any additional charges that may be posted to this account, and to
deduct such payment from any and all payments that You may be due from the
Company including, but not limited to, any expense reimbursements You may have
requested, any bonus check or other payment by the Company to You, and any
severance payment or salary continuation payable to You (with any deduction from
any amounts that are considered deferred compensation subject to Section 409A
being limited to $5,000).

In the event that the amount due to American Express exceeds the amount payable
by the Company to You or which may be withheld or deducted by the Company, You
agree to forward such additional payment to American Express within twenty
(20) days of the final billing statement. You further agree to hold the Company
harmless for any amounts paid by the Company to American Express and to
reimburse the Company for any payment to American Express that exceeds any
amount or payment that may be payable to You by the Company or that may be
withheld or deducted by the Company. You further agree to submit all outstanding
expense reports with appropriate supporting receipts for reimbursement to my
attention within twenty (20) days of your Separation Date.

 

3



--------------------------------------------------------------------------------

8. Proprietary Information and Confidentiality

You agree not to take, use, disclose, alter, or copy proprietary or confidential
information pertaining to CareFusion, its subsidiaries, affiliates or related
companies. In addition, You agree that the terms and conditions of this
Agreement, and any attachments, amendments or addendums to this Agreement, if
any, shall remain confidential, and You shall not disclose, directly or
indirectly, the existence or terms of this Agreement and any attachments,
amendments or addendums to any other person or entity, except only: (A) as You
may be specifically permitted or directed by CareFusion in writing to do so;
(B) to your personal legal, accounting and financial advisors, and your
immediate family; or (C) as may be required by law. You hereby understand and
agree that this covenant is a material element of this Agreement.

 

9. No Solicitations

You agree that for 12 months after your Separation Date, You will not, without
CareFusion’s prior written consent, directly or indirectly: solicit, recruit,
induce or otherwise encourage CareFusion employees, contractors or anyone else
providing services to CareFusion to end their employment or business
relationship with CareFusion or to engage in any competitive business.

 

10. Cooperation

In consideration for the Severance Benefits and other benefits You are
receiving, You agree to fully cooperate with and assist CareFusion, its
subsidiaries, affiliates and related companies and their respective
representatives and attorneys as requested with respect to any matters, claims,
actions, disputes, litigation or arbitrations, internal or government
investigations or other dispute resolutions by being available to provide
affidavits, interviews, depositions and/or testimony in regard to any matters in
which You are or have been involved or with respect to which You have relevant
information. CareFusion will reimburse You for reasonable expenses You may incur
in connection with providing such cooperation. Any such reimbursement will be
made no later than the end of the calendar year after the calendar year in which
the expense was incurred, provided documentation of the expense is provided by
You to CareFusion within ten business days before that date. You further agree
that should You be contacted (directly or indirectly) by any person or entity
regarding any matters pertaining to your former employment to CareFusion, You
shall promptly notify the CareFusion Legal Department in writing, addressed to
3750 Torrey View Court, San Diego, CA 92130.

Nothing in this Agreement is intended to: (a) limit your ability to respond
truthfully to inquiries from, or otherwise cooperate with, any governmental or
regulatory investigation concerning facts or events that arose during the period
of your employment with CareFusion; or (b) create any obligation on your part to
inform the Company about the fact or substance of any communications You may
have with any governmental authorities in connection with any pending and/or
future actions.

 

11. Non-Disparagement

You agree not to disparage, defame or otherwise detrimentally comment upon
CareFusion, including its business practices, products, or services. You
acknowledge that such comment shall cause serious damage to CareFusion.

 

12. Non-Disclosure and Other Agreements

You agree that this Agreement will not supercede any existing Non-Disclosure
Agreement(s) or any other agreements or restrictive covenants executed by You or
to which You are subject relating to non-solicitation, non-competition,
confidentiality and/or CareFusion’s proprietary information or intellectual
property.

 

4



--------------------------------------------------------------------------------

13. Review of Agreement

You agree and represent that You have been advised of and fully understand your
right to discuss all aspects of this Agreement with counsel of your choice. Your
execution of this Agreement establishes that, if You wish the advice of counsel,
You have done so by the date You signed the Agreement.

 

14. Tax Matters

CareFusion makes no representation as to the Federal, State or Local tax
treatment of any payments promised herein. You are solely responsible for any
income taxes, excise taxes or other taxes arising from any payments made to You
or others on your behalf (including offsets) and CareFusion will not reimburse
You for such taxes nor “gross up” any payments so as to produce any particular
result for you net of taxes. CareFusion may withhold amounts for Federal, State
and Local taxes as required by applicable law. CareFusion will report all
payments hereunder to the proper tax authorities in accordance with its
determination as to its reporting obligation, and no such determination made in
good faith shall give rise to any liability to You. In signing this Agreement
You affirm that You have not relied on any representations made by CareFusion
with respect to the taxation of any payments. For purposes of Section 409A, each
installment payment under the Agreement shall be treated as a separate payment.
“Separation Date” or words of similar import as used in this Agreement mean, for
purposes of any payments to be made under this Agreement that are payments of
“deferred compensation” subject to Section 409A, your “separation from service”
which for purposes of this Agreement shall mean a reasonably anticipated
reduction of the level of bona fide services to a level that is less than 50% of
the average level of services You provided in the immediately preceding 36
months. To the extent that any portion of the Severance Benefits constitutes
deferred compensation subject to Section 409A, some portion of the amount
payable may have to be delayed and paid on the first business day that is at
least six months after your Separation Date. The Company will separately notify
you if this restriction is applicable to your Severance Benefits.

 

15. Full Compliance

You acknowledge and agree that CareFusion’s agreement to provide Severance
Benefits under this Agreement is expressly contingent upon your full compliance
with the provisions of this Agreement and any other Agreements, if any, between
You and CareFusion.

 

16. Successors

You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and this Agreement will accrue to the benefit of and may be
enforced by CareFusion, its subsidiaries, affiliates and related companies and
their successors and assigns.

 

17. Severability

You agree that the validity or unenforceability of any provision of this
Agreement shall not affect the validity or unenforceability of any remaining
provisions.

 

18. No Representations/Entire Agreement

You acknowledge that You do not, and have not, relied upon any representation or
statement not set forth herein made by CareFusion or any representative or agent
thereof. The parties acknowledge that this agreement contains the entire
understanding of the parties with respect to the matters set forth herein.

 

5



--------------------------------------------------------------------------------

19. Amendment; No Admission; Governing Law

This Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed by the parties to this Agreement. It is not, and
shall not, be interpreted or construed as an admission or indication that the
Company has engaged in any wrongful or unlawful conduct of any kind.

You agree that all questions concerning the intention, validity or meaning of
this Agreement shall be construed and resolved according to the laws of the
State of California. You also designate the federal and state courts of San
Diego, California as the courts of competent jurisdiction and venue for any
actions or proceedings related to this Agreement, and hereby irrevocably consent
to such designation, jurisdiction and venue.

I believe the foregoing accurately reflects the terms of your separation from
CareFusion, and ask that You sign an extra copy of this letter and return it to
me to confirm your agreement.

 

Sincerely, CAREFUSION

/s/ Cathy Cooney

Cathy Cooney, Executive Vice-President, Human Resources

Agreed to:

 

/s/ Carol Zilm    6-28-10    Carol Zilm    Date   

 

6



--------------------------------------------------------------------------------

EXHIBIT A

General Release

I, Carol Zilm, in consideration of the Severance Benefits (the “Severance
Benefits”) described in the Confidential Severance Agreement dated June 22, 2010
(the “Severance Agreement”), do hereby release CareFusion Corporation and all of
its subsidiaries, affiliates and related companies (collectively referred to as
“CareFusion” or the “Company”) by execution of this release (the “Release”) from
any and all claims and causes of action that may exist, whether known or
unknown, as of the date of my execution of this Release with the exception of
any unemployment compensation claim I may have and any other claims that cannot
be waived by law. I agree that this Release applies to all officers, directors,
employees and other representatives of CareFusion, its subsidiaries, affiliates
and related companies (collectively “the Releasees”). This Release relates to
all causes of action to the extent permitted by law, including, but not limited
to, claims under CareFusion’s policies or practices, federal and state fair
employment practices or discrimination laws, laws pertaining to breach of
employment contract or wrongful termination, claims under any applicable state
or federal employment, labor or wage and hour statute, and claims under the Age
Discrimination and Employment Act (ADEA), the Worker Adjustment and Retraining
Notification Act (WARN) and any applicable state laws of similar intent.

In addition, I agree that I will not initiate, bring, or prosecute any suit,
action or grievance against any of the Releasees for any released claim in any
federal, state, county or municipal court, or any arbitral forum, except as
specifically stated below. I further agree that if I do so, I shall be liable
for the payment of all damages and costs, including attorneys’ fees, incurred by
any of the Releasees in connection with my suit, action, or grievance. I also
waive my right to any relief sought in connection with such claims, including
any right to damages, attorneys’ fees, costs, and all other legal or equitable
relief.

This agreement not to sue does not prohibit me from pursuing a lawsuit, claim,
or charge to challenge the validity or enforceability of this agreement under
the Age Discrimination in Employment Act (“ADEA”) or the Older Workers Benefit
Protection Act (“OWBPA”), nor does it render me liable for damages or costs,
including attorneys’ fees, incurred by the Releasees in connection with a
lawsuit, claim, or charge to challenge the validity or enforceability of this
agreement under the ADEA or the OWBPA. This agreement not to sue also does not
prohibit me from filing charges with government agencies or participating in any
investigation resulting from such charges. However, under this agreement, I
agree not to accept any monetary or personal relief or remedy, including but not
limited to back pay, front pay, or reinstatement, that may be awarded in
connection with such charges. In addition, this general Release is not intended
to bar any claims for workers’ compensation benefits.

This Release does not apply to any claims arising after my execution of this
general Release.

 

7



--------------------------------------------------------------------------------

Complete Release

I also expressly agree that you have read, understand, and intend to waive any
and all rights or benefits described in Section 1542 of the California Civil
Code, which provides as follows:

‘A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.’

Thus, notwithstanding the provisions of Section 1542, and for the express
purpose of implementing a full and complete release and discharge of Releasees,
I expressly acknowledge that this Release is intended to include within its
effect, without limitation, all claims I do not know or suspect to exist in my
favor at the time of execution of this Release, and this Release contemplates
the extinguishment of any such claim(s).

Written Affirmation of No Present Violation

I certify and warrant that: (a) I am not presently aware of any unreported
violation of CareFusion’s Code of Conduct; (b) I am not presently aware of any
work-related injury not properly disclosed to CareFusion; (c) upon receiving the
payments outlined in the Severance Agreement, I will have received all medical
and other leave time and pay to which I are entitled; (d) I will have been paid
for all hours worked; and (e) I have not exercised any actual or apparent
authority by or on behalf of CareFusion that I have not specifically disclosed
to CareFusion.

Full Compliance

I acknowledge and agree that CareFusion’s agreement to provide Severance
Benefits under this Release is expressly contingent upon my full compliance with
the provisions of this Release, the Severance Agreement and any other
agreements, if any, between myself and CareFusion.

Successors

I and anyone who succeeds to my rights and responsibilities are bound by this
Release and this Release will accrue to the benefit of and may be enforced by
CareFusion, its subsidiaries, affiliates and related companies and their
successors and assigns.

Severability

I agree that the validity or unenforceability of any provision of this Release
shall not affect the validity or unenforceability of any remaining provisions.

No Representations/Entire Agreement

I acknowledge that I do not, and have not, relied upon any representation or
statement not set forth herein made by any of the Releasees, their agents or
representatives. The parties acknowledge that this Release and the Severance
Agreement contain the entire understanding of the parties with respect to the
matters set forth herein.

Amendment; No Admission; Governing Law

This Release may be amended or waived if, and only if, such amendment or waiver
is in writing and signed by the Company and by me. It is not, and shall not, be
interpreted or construed as an admission or indication that the Company has
engaged in any wrongful or unlawful conduct of any kind.

I agree that all questions concerning the intention, validity or meaning of this
Release shall be construed and resolved according to the laws of the State of
California. I also designate the federal and state courts of San Diego,
California as the courts of competent jurisdiction and venue for any actions or
proceedings related to this Release, and hereby irrevocably consent to such
designation, jurisdiction and venue.

 

8



--------------------------------------------------------------------------------

Review of Release

I agree and represent that I have been advised of and fully understand my right
to discuss all aspects of this Release with counsel of my choice. My execution
of this Release establishes that, if I wish the advice of counsel, I have done
so by the date I signed this Release, and that I was given at least 45 days to
consider whether or not to sign. I may sign this Release before the end of the
45 day period and I agree that if I decide to shorten this time period for
signing, my decision was knowing and voluntary. I agree that a change to the
Severance Agreement, whether material or immaterial, does not restart the
running of said period.

I will have 7 days from the date that I sign this Release to revoke the Release
and to change my mind, in which case this Release shall be ineffective and of no
legal force. If I so revoke this Release, there will be no obligation on the
part of CareFusion to provide me with any of the Severance Benefits described in
the Severance Agreement and I agree to repay to CareFusion any such Severance
Benefits previously paid or provided to me.

 

/s/ Carol Zilm    6-28-10    Carol Zilm    Date   

 

9